OFFICE   OF THE ATTORNEY         GENERAL    OF TEXAS




HonorableOsogo 8. Sheppard
coBptro11.r of Rlblzc    Aeoolmt8
Austin, Toxas,

Dear Slrc          opinion. IO.     0-m
                   RN    Does APt1010




                                                  1944, you say that
                                               ii.251, Ch. 212, Acts
                                               slaturs   1931, haa
                                                Ch. 184, Aots of the
ae$ularse881                                     1941, by omitting
cortalawords
as follov8:~
                                       the tax will aoorue

                                    on VIII,   subdlvlslon3 ol ths
                                        p ~~lder
                                    a te8      th a l
                                                    t Con-
                                                    ThO
                                 to oegulato oommroe vlth
                               iho soveml states, and with the




               ‘Thers   ts hereby    a tax of one
                                     imposed
                                  011ths one h'iin'ied
                                  rt thereof, or
   ’ cementon every person in this State mmufaotur-
     lng or producingin and/or import%ngoemuat Into
     this State, snd vho thsreaftsrdistributor,..sells
     or uses the same in intrastate0oxoseroQ.381d
HO& oeorgo Ii. Sheppard - Pago a

     tu shall aaorus on and 1s l-se4 on the first
     krastato dlstrlbutlon,sale or usa; provl4ml
     hovooor, no tax shall bo paI4 uoopt on on0 A,
     dlatrlbutionor use. The person liabls for said
     tax is hereby 4eflns4to be a '4lstributor.~"
                  Bubsootlons(b), (o), (4) and (8) prov140, ro-
speotlrol~,     for    ths   of payment of the tax, the reports
                             tlm
to bo a6da to ths Comptroller,     tho maor    to bo kopt by the
“4lstrlbutor”,     sml the 01~11 an4 oremlnalpenaltlosto bo
a880880a   against   any person rlotitlngany pmvlslon thersof.

             8ubsoctlon(f) providest
             ”       $ tax shallk lmosed UP04
     aw la&t&~       8::. 0~ trnnsaotlon,nor upon
     smrsal 0. dlstributlonor us0 uautt    un4rr
     llth uii& Stati olblWeGal Constltut@ns, aad
     no o th ellko
               r    oaoupatlontax shell bo lnmossd
     ~byany mualol~    corporation on oomnt. ’
              Subsootlon (a) YU amend.4 by ArUole XII of
R, 0. 8,~ Chip. 184, Aots of tho Rsgulnr Suslon oi tho 47th
Legtsl&ure, 1941, so as to thereafter maa as follotfst
                  %ore       18 her&y   lJspoua a tax of tlto aaq
      0tt0w        In i/2)     0w8    0tt the 0tt0 huawa ~100~
      xmun48.or fraotlottal xmrt themoi. oi 6amnt on
      hory $oostxt ln this &at0 tmnufroturltbg00 pro-
      duoing la and/or importingaemetttinto this State,
      and vho thoroafterdistributes,so118 or USOSJ
      proviaoa, hov~ror, no tax shall be prLa axoept on
      otaoulo, cUstributlonor uso. Tho rs~'llablo
      fybf”la                             strlbutor' ,
              tax is bernby define4as a f#z
                ai00st0a       a8 herslnaft*r DFOVibSd~”
                  The smtdatory aot ma4e three atbtorldl ehsngos In
tit8 or*itml      lot, as follovst
             *1. Thr tax vas cm0a     rtms ottoan4
      one-fourth(1 1140) WAtS t0 tV0 Ur4 OttO-hslf
       2 i/2) 00ttt8 0ttth0 one hunama (loo) p0ttna8, or
       raotloaalpart thereof,of oemnt . . .
                  2.
      Act vero omLtt.4 in ths smmxlatoryaott
Hon. oeorgo Ji. shoppard- mgo 3


     mm8 la intr6stats0omm8r00, Sal4 tax sb811 aacruo
     011ma is xx11po864
                     on tba rest intrastate distribu-
     tlon,    ulo   Or   use,'
             3. Tha amtdatory  8at a8404 for tin ilmt
      tia,    lOllOq4agVords aftor ths Word “dl*t*lbutor’
             th
     in tb8 last s@xturoeof subsootion (a)t  “to bo allo-
     8atod as horelnafter pmtvi40a.@




              Xanifostly 8ubsretlOa(a) of tb8 o r i@ a a ll
                                                          ot 4l4
not lmpou a tax an ,iatwstate  ml*8 or saler to 4 fowlgn
aouatvy, but w its sxprrss terms iinit~a tfH tax to "8vory
petson !JA this Stat0 arnufaoturlag0~ producingla sad/or




iatiwotato sale or transaotion. * .* T&l8 subssotlaabar never
b88n 88t0tta0a.
                   "Ordfnarlly, tho mar0 fast that    8igniriwt    vords
at+8odttoa        from tho re-QnaOtmsat 00 amottdmat    or a statute la-
ports a oonoluslvoprosumpt2on that the Lo lslatursintan                 to
lxolu40 tb8 objsot th e r sto io      lo0o~llsh8
                                        ro         !3by tb8 8bandolud
*o r 4 8 l ”   Ban llsMos Bwtlst Am%my ve Bu 088, 292 8. U. 626
In Amsrloanauroty Cog,of lfsvYork v. Axta s 1 Co., 36 b. Y. (2)
;;:itthoCoPPisslonof Appaals,          sp8aklagtbrougbjuago Short,
             "Tt ~111 bo j~88um84that tho kglSlatW8, In adOpting
th0 mdt88ttt,        iat8ttd8a t0 ork8 SOIWItang0 ht th0 0xi8tbg
law, and thareforo        th6 oourtsvi11 mdsavor to glv8 mm8 sffoot
to the saoa4mnt.”
             As stat&4lbovo, tho atssadatory aot 0   8a the rats
from ~110and cm,-fourth(1 l/40) to two an4 one-half 2 l/2)
csnts,md omitted   "slgnlfloant vocds" vhloh limitedtbs tax to
Hon. Oeorge H. Sheppard- Page 4

intmrtak dlstributluns,   ml48  or ~808. l3rmtt 18 given to
the cbaqe La ths pato, beoaussths leglslatlvelntlratfon  Is
clesr upoa that polnti but oan vs say it is squallyolssr that
the teglslatwe intuuls4, by tha anmadmnt   0r submotion (a)
only,, to impose a tu               on l.nterstete   sales or oemnt,     or sale8
thereofma4s to f3r8lgn oountriu?                     Ye   thlak   not,
                         Xf   ,lt urn not for
                                  the faat that subsoetlon(t) was
not mmxlsd; we                Voti4  say that
                                 it VI8 Quite obviousthat the Logls-
laturs latsn4ed,Lo adOptlAgth0 ammidmnt, to nmk0 soms champ In
the rxlstlnglaw wit4 referam      to the ta%abll.ltyof Sales and
distributionsmade irrlntorstato~omsoreeand to forofgnnoun-
tries,   aad we would eaddavoito lo o r ta ltt
                                             Ltr.&ntaMon an4 give
ef-fsotthereto.    But it 18 l OrrrdUmlrule of statutoryCOLL-
strwtlon that    effect must be given to ths who10 statute sn4 every
prt    thero0r. *ido Nator oil ca. v. Bean, ua 8. w. (2) 358.
 The orlglnalssctlonas an&do4 and'tp unalteredseationsof
t& s act       lare to bs read together. Vol. I, Sutherland
                    .    .

StatutoryConstruotlon,3rd Edftlon,page 431.
                         In Amr1can Surety co. of new York v. Aeel            co,,
35     S. W.       (2)   7l5, 719, tho Court Said:
                 *To arrive at tbo Intentionof ths Legis-
         latum, in enaotiagtho Bawmlmentof 19W, to Artlole
         5160, vhloh vas the original rot of the Legls&ture
         6u1thi8         SUbjSCt,
                            it 18 thS dUtya Of 00UF88, t0 lOOk
         grimarllyto tho aot Atself as an entiretyi    and to
         l&¶&PS~4    the legal erieat of the ttaadmat enaoted
         by ths Leglslaturu,it must be aonshlsred    in oomec-
         tlon Vlth the crXglnalact, ana that vhloh had bean
         dorm tlaoreutvler. A par0loularseatloaof 68x8  mt Qoi
         tim fA l~t~.~a, when aabted, muat be Gmrtnud in
         vlov 0f ths uistonaao pi tho original ste~tute es It
         stands &to* Elm 8mn4mont    1s introbaud} it and a11
         smalons OS tha old l&v mast bo repnbd     as 8 l-m-bon-
         Lous whole, as oonnooto4 rlth an4 Mturally aatlng
         UDOD  w&oh OtheP. Shipleyv. aohool Distrlot(Tut.
         Corn. App.) 250 3. W. 159, 160; Co14 v* 3tatr, loi
         Tax. 472, 170 8, Y. 1036.*
                         yhoa vo vlev ths
                              orlglnalstatuto 88 it stood after
the mnt                   was &opted aad
                              apply the foregoing&Ass 0r sta-
tutoaJ oonstruotlob, vo rid4 cm4 oae iixpreselon of the legislative
Intuitup031our question,wisely, that   "no tax &all be loosed
uVw say lnterstatoaale or transaction."
ha.      Ooorgo   8.   8happu4   - Iage   5


                 US ansv~ our guastioa,aoi the tax ~111 not
loomo       on intorstatmsaiOS or ml08 to a fonl.8tt
                                                   oounta7.
                                              YOUPS vary tntly




T0DtBT